Case 4:20-cv-04156 Document 1-9 Filed on 12/04/20 in TXSD Page 1 of 9




              EXHIBIT I
      Case 4:20-cv-04156 Document 1-9 Filed on 12/04/20 in TXSD Page 2 of 9                               11/6/2020 2:29 PM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 47889739
                                                                                                               By: Iris Collins
                                                                                                   Filed: 11/6/2020 2:29 PM

                                          NO. 2020-02884

 BASHAR MARDINI                                   §             IN THE DISTRICT COURT OF
                                                  §
 v.                                               §
                                                  §                  HARRIS COUNTY, TEXAS
 TXSC ENTERPRISES, LLC,                           §
 HICKORY CONTAINERS GROUP,                        §
 INC. AND VLADIMIR PIERRE                         §
 BELLON                                           §                 113TH JUDICIAL DISTRICT

        DEFENDANT THE ENGY GROUP, LLC’S FIRST AMENDED ANSWER
      AND CROSS-CLAIM AGAINST VLADIMIR BELLON AND STASH BELLON

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now The Engy Group, LLC (“Engy”), one of the Defendants in the above styled

and numbered cause, and files (i) Engy’s First Amended Answer to Plaintiff Bashar Mardini’s

(“Mardini”) First Amended Petition, and (ii) Engy’s Cross-Claims against Vladimir Pierre Bellon

(“Vladimir Bellon”) and Francois-Stanislas Bellon (“Stash Bellon”), and in support thereof would

respectfully show the following:

                                                I.
                                          General Denial

       1.      Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Engy enters a general

denial of all matters pleaded by Plaintiff and respectfully requests the Court to require Plaintiff to

prove his charges and allegations as required by the Constitution and the laws of the State of Texas.

Engy reserves the right to amend this Answer, as is its right and privilege under the Texas Rules

of Civil Procedure and the laws of the State of Texas.

                                               II.
                                 Affirmative and Other Defenses

       2.      Without assuming any burden other than that imposed by Texas law, Engy states

the following as either affirmative defenses or other matters in defense or rebuttal to Plaintiff’s

allegations, as may be applicable, each of which is stated additionally and in the alternative:
Case 4:20-cv-04156 Document 1-9 Filed on 12/04/20 in TXSD Page 3 of 9




       a.    Plaintiff’s claims against Engy are barred, in whole or in part, by Plaintiff’s

             own knowledge and/or lack of reasonableness/prudence;

       b.    Engy pleads that Stash Bellon and Vladimir Bellon lacked actual and/or

             apparent authority to act or purport to act on behalf of Engy;

       c.    Plaintiff’s promissory note is ineffective as to Engy. Engy did not consent

             in writing or otherwise to the promissory note and had no knowledge of

             such promissory note;

       d.    Plaintiff’s claims are barred, in whole or in part, by estoppel, waiver and/or

             acquiescence.

       e.    Plaintiff’s claims are barred, in whole or in part, due to fraud on behalf of

             Vladimir Bellon and/or Stash Bellon;

       f.    Plaintiff’s claims are barred, in whole or in part, by intervening cause of

             Vladimir Bellon and/or Stash Bellon;

       g.    Plaintiff’s claims are barred, in whole or in part, by the statute of frauds.

       h.    Plaintiff’s claims are barred, in whole or in part, by the provisions of

             Chapter 33 of the Texas Civil Practice and Remedies Code;

       i.    Plaintiff’s claims are barred, in whole or in part, by principles of

             contributory negligence;

       j.    Plaintiff’s claims are barred, in whole or in part, due to the election of

             remedies;

       k.    Plaintiff’s claims are barred, in whole or in part, as Engy was not a party to

             any contract with Plaintiff; and




                                        2
       Case 4:20-cv-04156 Document 1-9 Filed on 12/04/20 in TXSD Page 4 of 9




               l.      Engy denies the occurrence of the conditions precedent to Plaintiff’s

                       claim(s).

                                               III.
                                        Rule 193.7 Notice

        3.     Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Engy hereby gives

actual notice to Plaintiff and Cross-Defendants that any and all documents produced in this matter

may be used against Plaintiff or Cross-Defendants at any pretrial proceeding and/or at the trial of

this matter, without necessity of authenticating such document.

                                              IV.
                                          Cross-Claims

        4.     Separately from the foregoing answer, Cross-Claimant Engy, by way of cross-claim

asserts that Stash Bellon and/or Vladimir Bellon are or may be liable to Engy for all or part of the

claims asserted by Plaintiff in the above-styled cause, and in support thereof would respectfully

show the Court the following:

                                     Discovery Control Plan

        5.     Engy intends that discovery be conducted under level 2 of Rule 190 of the Texas

Rules of Civil Procedure.

                                              Parties

        6.     Cross-Defendant Vladimir Bellon is an individual that has made a general

appearance in this matter. Vladimir Bellon is represented by Brice B. Beale of Hoover Slovacek

LLP.

        7.     Cross-Defendant Stash Bellon is an individual that has made a general appearance

in this matter. Stash Bellon is represented by Brice B. Beale of Hoover Slovacek LLP

        8.     Cross-Claimant Engy has already appeared and answered in this matter.



                                                 3
     Case 4:20-cv-04156 Document 1-9 Filed on 12/04/20 in TXSD Page 5 of 9




                                     Jurisdiction and Venue

       9.      This Court has personal jurisdiction and subject matter jurisdiction over the parties

and subject matter of this dispute. Stash Bellon and Vladimir Bellon have already made general

appearances in this matter. Venue is proper because Harris County is the county in which all or a

substantial part of the events or omissions giving rise to the claim occurred. See TEX. CIV. PRAC.

& REM. CODE 15.002.

                                       Rule 47 Statement

       10.     Engy seeks damages that are within the jurisdictional limit of this Court. Engy

seeks only monetary relief of over $250,000.00 but not more than $1,000,000.00.

                    Conditional Cross-Claims and Alternative Allegations.

       11.     Engy fully denies any and all liability to Plaintiff. However, in the event Engy is

held liable, in whole or in part, Engy states the following conditional cross-claims and alternative

allegations.

       12.     At all times relevant to this dispute, neither Stash Bellon or Vladimir Bellon had

actual or apparent authority to enter into any agreements or to issue any commercial paper on

Engy’s behalf. Additionally, Stash Bellon and Vladimir Bellon did not have actual or apparent

authority to make representations on behalf of Engy, and any apparent representations made by

them purportedly on behalf of Engy are fraudulent and without authority. Any representations

made by Stash Bellon and/or Vladimir Bellon purporting to act on behalf of Engy have damaged

Engy and its reputation.

       13.     To the extent Engy is found liable in connection with Plaintiff’s claims, Stash

Bellon and/or Vladimir Bellon are liable to Engy on the basis of:




                                                 4
     Case 4:20-cv-04156 Document 1-9 Filed on 12/04/20 in TXSD Page 6 of 9




        Claim 1: Breach of Fiduciary Duty of an Agent (And Other Agency Duties).

       14.     If found to be an agent of Engy, Stash Bellon owed a fiduciary duty to act loyally

and for Engy’s benefit in all matters connected with the agency relationship.

       15.     If found to be an agent of Engy, Stash Bellon owed Engy a duty to not use Engy’s

property for his own purposes or those of a third party.

       16.     If found to be an agent of Engy, Stash Bellon owed Engy a duty not to use or

communicate Engy’s confidential information for his own purpose or the purpose of a third party.

       17.     Stash Bellon breached the above-mentioned duties to Engy, if he committed the

acts alleged by the Plaintiff. Engy did not consent to any of Stash Bellon’s alleged actions.

       18.     Stash Bellon’s breach(es) proximately caused Engy to suffer injury, including but

not limited to any liability apportioned to Engy by reason of Plaintiff’s claims and the costs of

defending against the Plaintiff’s claims.

       19.     The above-described breach resulted in a benefit to Stash Bellon.

       20.     Additionally, Vladimir Bellon, knowing that Stash Bellon was in breach of his

duties, knowingly provided substantial assistance in aid of Stash Bellon’s breach(es).

                                   Claim 2: Civil Conspiracy.

       21.     Stash Bellon and Vladimir Bellon worked in concert and agreed to accomplish the

object of securing a loan from Plaintiff. If Plaintiff’s allegations are found to be true, which Engy

denies, Stash Bellon and Vladimir Bellon committed several wrongful and overt acts, including

but not limited to the breaches of duties described above. Stash Bellon and Vladimir Bellon’s

actions have proximately caused Engy to suffer damages.

                                    Claim 3: Joint Enterprise

       22.     Stash Bellon and Vladimir Bellon had an agreement, whether express or implied,

to carry out the common purpose of securing a fraudulent loan.

                                                 5
     Case 4:20-cv-04156 Document 1-9 Filed on 12/04/20 in TXSD Page 7 of 9




       23.     Stash Bellon and Vladimir Bellon had a common pecuniary interest in carrying out

the common purpose of securing a fraudulent loan, and they had an equal right direct or control

the enterprise. As a result, Stash and Vladimir Bellon are jointly and severally liable.

                                      Claim 4: Contribution

       24.     If Plaintiff recovers by reason of the allegations in this suit, Stash and Vladimir

Bellon’s wrongful acts and/or omissions will have proximately caused Engy to suffer damages.

As a result, Plaintiff is entitled to contribution under Chapter 33 of the Texas Civil Practice and

Remedies Code.

                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant and Cross-Claimant, Engy, prays

that Plaintiff take nothing by his suit, and as Cross-Claimant, Engy have and recover judgment

against Cross-Defendants Stash Bellon and Vladimir Bellon for damages, including actual and

exemplary damages, reasonable attorney’s fees, costs of collection, costs of court, and such

interest, before and after judgment, as allowed by law, together with such other and further relief,

general and special, in law or in equity, to which it may show itself entitled.




                                                  6
Case 4:20-cv-04156 Document 1-9 Filed on 12/04/20 in TXSD Page 8 of 9




                               Respectfully submitted,

                               MCGINNIS LOCHRIDGE LLP

                               By: /s/ Jonathan D. Baughman

                               Jonathan D. Baughman
                               State Bar No. 24029074
                               William K. Grubb
                               State Bar No. 24107793
                               MCGINNIS LOCHRIDGE LLP
                               609 Main St., Suite 2800
                               Houston, Texas 77002
                               (713) 615-8500
                               (713) 615-8585 Fax
                               jbaughman@mcginnislaw.com
                               wgrubb@mcginnislaw.com

                               Martin Lutz
                               State Bar No. 12709900
                               MCGINNIS LOCHRIDGE LLP
                               600 Congress Ave., Suite 2100
                               Austin, Texas 78701
                               (512) 495-6000
                               (512) 495-6093 Fax
                               mlutz@mcginnislaw.com

                               Attorneys for Defendant The Engy Group, LLC




                                  7
     Case 4:20-cv-04156 Document 1-9 Filed on 12/04/20 in TXSD Page 9 of 9




                                CERTIFICATE OF SERVICE

       I hereby certify that, on November 6, 2020, a true and correct copy of the foregoing
document was served vie electronic filing, to all counsel of record as shown below pursuant to the
Texas Rules of Civil Procedure:
 Bien C. Tran
 Bush & Ramirez, PLLC
 5615 Kirby Dr., Suite 900
 Houston, Texas 77005
 btran@bushramirez.com

 Attorneys for Plaintiff

 Brice B. Beale
 Hoover Slovacek LLP
 Galleria Tower II
 5050 Westheimer, Suite 1200
 beale@hooverslovacek.com

 Attorney for Vladimir Pierre Bellon,
 Francois-Stanislas Bellon, TXSC
 Enterprises, LLC

                                                /s/ Jonathan D. Baughman
                                                Jonathan D. Baughman




                                                8
